Title: From George Washington to William Heath, 16 November 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 16th Novemr 1780
                        
                        I have received your favors of the 12th and 13th. The proceedings of the Court of Enquiry, upon Colo. Varick,
                            accompanied the former.
                        I cannot conceive that the Jersey line has received the number of Recruits, which the Cloathing Return
                            specifies, since those which were inlisted last Winter, and they, I presume, must have obtained their proportion of
                            Cloathing with the other Men. You will inquire more particularly into the matter, and if you find it right, you will
                            direct the quantity absolutely necessary to be delivered. I suppose, by the appearance of the Return, that it includes two
                            Shirts and two pair of Stockings for each. Let those intitled have one of each at present, and they will have a further
                            allowance when the general distribution is made. We have no Cloathing of any kind here—They must therefore take such as is
                            at New Burgh.
                        I am in hopes that the Enemy do not mean to advance upon the Northern Frontiers, by their halting so long
                            near the Lake. I am Your most obt Servt
                        
                            Go: Washington
                        
                    